 In the Matter of G. KRUEGER BREWING Co.andSTENOGRAPHERS, TYP-ISTS,BOOKKEEPERS AND ASSISTANTS UNION, LOCAL #20955, AFFILI-ATED WITH THE A. F. OF L.Case No. C-1218.-Decided April 27,1939Brewing Industry-Settlement:stipulation providing for compliance withtheAct-Order:entered on stipulation.Mr. Daniel Baker,for the Board.Lindabury, Steelman, Zink & Lafferty, by Mr. James L. R. Laf-ferty,of Newark, N. J., for the respondent.Mr. Emanuel OranskyandMr. Max Schomer,of Newark, N. J.,for the Union.Mr. Langdon Vest,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by Stenographers,Typists, Bookkeepers and Assistants Union, Local No. 20955, affili-ated with the American Federation of Labor, herein called the Union,the National Labor Relations Board, herein called the Board, bythe Regional Director for the Second Region (New York City),issued its complaint dated February 14, 1939, against G. KruegerBrewing Co., Newark, New Jersey, herein called the respondent, al-leging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copy ofthe complaint accompanied by notice of hearing was duly served uponthe respondent and the Union.On February 20, 1939, the respondentfiled its answer to the complaint, in which it admitted allegationsconcerning the nature and scope of its business but denied theallegations of unfair labor practices.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent terminated the employment and re-12 N. L. R. B., No. 58.494 G.KRUEGER BREWING CO.495fused to reinstate certain named employees because they joined andassisted the Union and engaged in other concerted activities forthe purpose of collective bargaining and other mutual aid and pro-tection, and that the respondent, by the aforesaid activities and byurging, persuading, and warning its employees to refrain from be-coming or remaining members of the Union, by threatening its em-ployees with discharge and other reprisals if they became or remainedmembers of the Union, and by other acts, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Pursuant to notice, a hearing was held on March 6, 7, 8, 9, 10, 13,15, and 22, 1939, at New York City, before William Seagle, the TrialExaminer duly designated by the Board.The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.During the hearing on March 22, 1939, the Trial Examiner receivedin evidence without objection a stipulation in settlement of the caseentered into by the respondent and counsel for the Board.There-after, the hearing was closed.This stipulation provides as follows :STIPULATIONIt is hereby stipulated by and between the G. Krueger Brew-ing Company and Daniel Baker, attorney for the National LaborRelations Board, Second Region, that :1.G. Krueger Brewing Company, hereinafter referred to asthe Company, is and has been at all times since April 25, 1933 acorporation organized and existing by virtue of the laws of theState of Delaware, having its principal office and place of busi-ness at 75 Belmont Avenue, City of Newark, State of New Jer-sey.Approximately 51010of the capital stock of the companyis owned by Paramount Realty Company of Newark, New Jer-sey; the company itself owns72%of the capital stock of theAssociated Bottlers, Inc. of Durham, North Carolina.The com-pany is engaged in the manufacture, sale and distribution ofbeer, ale and other fermented beverages. Its brewery is locatedin the City of Newark, New Jersey. The principal raw mate-rials used in the production of the fermented beverages are maltand hops.Practically 100% of such raw materials are shippedto the company at its plant located at Newark, New Jersey,from points outside the State of New Jersey.Approximately75% of the fermented malt beverages produced by the companyare sold by it and shipped to points outside of the State of 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Jersey.The approximate annual cost of the raw materialsproduced by the company is $994,396, and the approximate an-nual value of the fermented beverages sold by the company is$6,510,018.16.The company is engaged in commerce within themeaning of Section 2, subdivision (6) and (7) of the NationalLabor Relations Act.2.The Stenographers, Typists, Bookkeepers and AssistantsUnion Local No. 20955, affiliated with the A. F. of L. is a labororganization within the meaning of the rational Labor RelationsAct.3.The National Labor Relations Board may make findings offact incorporating the statements set out in paragraphs 1 3z2 above.4.That this stipulation together with the charge, complaint,notice of hearing, answer and rules and regulations of the Na-tional Labor Relations Board, may be introduced as evidenceby filing them with the Chief Trial Examiner of the NationalLabor Relations Board at Washington, D. C.5.Upon this stipulation, if approved by the National LaborRelations Board, an Order may forthwith be entered by saidBoard providing as follows :a.The respondent, The G. Krueger Brewing Company, shallcease and desist(1)From in any manner interfering with, restraining or co-ercing its employees in the exercise of their right to self-organ-ization, to form, join or assist labor organizations, to bargaincollectivelywith representatives of their own choosing and toengage in concerted activity for the purposes of collective bar-gaining or other mutual aid or protection.(2)From discouraging membership of its employees in theStenographers,Typists,Bookkeepers and AssistantsUnion,Local No. 20955, affiliated with the A. F. of L., or any otherlabor organization.(3)From through its officers and supervisory personnel, in-terrogating its employees either individually or collectively asto their membership in labor organizations, as to their attend-ance at meetings of labor organizations or as to how they wouldvote in the event of an election upon the question of representa-tion by a labor organization, or in any way attempting to dis-suade them from becoming or remaining members of saidStenographers, Typists, Bookkeepers and Assistants Union, LocalNo. 20955.b.The respondent will take the following affirmative action :(1)Will notify its supervisory employees that they are notin any way to discourage membership in said Stenographers, G.KRUEGER BREWING CO.497Typists,Bookkeepers and Assistants Union, Local No. 20955,and that they are not to interrogate employees about their mem-bership in said Local No. 20955, or in other labor organizations,and not to question their employees about attendance at unionmeetings, as to how they would vote in an election on the ques-tion of representation by a labor union, or in any way influ-ence the employees against becoming members of the Stenog-raphers, Typists, Bookkeepers and Assistants Union, Local No.20955, or in any other labor organizations.(2) Immediately offer re-employment, and if said offer is ac-cepted, immediately give re-employment to Anthony Wagner,Raymond MacFee and Andrew DeCoursey, which said employ-ment is to be in all respects substantially equivalent to that hadby them with the said respondent at the time of their dis-charges on August 16th and 17th, 1938, respectively, and makewhole said Anthony J. Wagner, Raymond MacFee and AndrewDeCoursey for any loss sustained by them as a result of saiddischarges by the payment of the sum of $650.74 to Anthony J.Wagner, $567.04 to Andrew DeCoursey and $413.26 to RaymondMacFee.(3)Post and keep visible in a prominent place in each de-partment in the office and in the department known as thedraft room, for a period of 60 days a copy of the Notice markedExhibit A7 annexed hereto and made a part thereof.(4)Post and keep visible in a prominent place in the officeand in the room known as the draft room for a period of 60days after receipt thereof, a copy of the Order entered by theNational Labor Relations Board.(5)The respondent shall notify the Regional Director of theSecond Region of compliance with the terms and provisions ofthis Order within ten days from the date of this Order by theBoard.6.It is further stipulated that the Circuit Court of Ap-peals for the Second Circuit may upon application by the Na-tional Labor Relations Board, enter a decree enforcing an Orderof the Board in the form set out in paragraph 5. above. Therespondent expressly waives its rights to contest the entry of suchan order in such Circuit Court of Appeals.7.It is agreed by all parties to this stipulation that furtherproceedings in connection with this hearing and the right tofurther presentation of evidence is expressly waived and all'Since Exhibit A is identical with Appendix "A" of the Decision and Order,infra,it isomitted. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDparties agree to waive the making of findings of fact andconclusions of law by the National Labor Relations Board.8.In the event the National Labor Relations Board fails toapprove the provisions of this stipulation, this stipulation shallbe null and void and of no effect and the procedings shall be re-sumed and nothing contained herein shall be construed as an ad-mission against or affect the rights of the respondent.On March 21, 1939, the Board issued its order approving theabove stipulation, making it a part of the record, and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board pursuant to the provisions of the stipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation with its principal officeand place of business at Newark, New Jersey, is engaged in the manu-facture, sale, and distribution of beer, ale, and other fermented bev-erages.The principal raw materials used by the respondent aremalt and hops, nearly all of which are shipped to the respondent'splant from points outside the State of New Jersey.The approxi-mate annual value of the fermented beverages sold by the respondentis $6,510,018.16, of which about 75 per cent are shipped from therespondent's plant to points outside the State of New Jersey.Wefind that the above-described operations constitute a continuous flowof trade, traffic, and commerce among the several States.II.THE ORGANIZATION INVOLVEDStenographers, Typists, Bookkeepers and Assistants Union, LocalNo. 20955, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the respondent.ORDERUpon the basis of the above findings of fact, stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that G. Krueger Brewing Co., Newark, New Jersey,shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, G,KRUEGER BREWING CO.499join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining or other mutual aid orprotection;(b)Discouraging membership of its employees in the Stenog-raphers, Typists, Bookkeepers and Assistants Union, Local No. 20955,affiliated with the A. F. of L., or any other labor organization;(c)Through its officers and supervisory personnel, interrogatingits employees either individually or collectively as to their mem-bership in labor organizations, as to their attendance at meetings oflabor organizations or as to how they would vote in the event ofan election upon the question of representation by a labor organiza-tion, or in any way attempting to dissuade them from becomingor remaining members of the said Stenographers, Typists, Book-keepers and Assistants Union, Local No. 20955.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Notify its supervisory employees that they are not in any wayto discourage membership in said Stenographers, Typists, Bookkeep-ers and Assistants Union, Local No. 20955, and that they are notto interrogate employees about their membership in the said LocalNo. 20955, or in other labor organizations, and not to question theiremployees about attendance at union meetings, as to how they wouldvote in an election on the question of representation by a labor union,or in any way influence the employees against becoming members ofthe Stenographers, Typists, Bookkeepers and Assistants Union, LocalNo. 20955, or in any other labor organizations;(b)Offer reemployment, and if said offer is accepted, immediatelygive reemployment to Anthony Wagner, Raymond MacFee, andAndrew DeCoursey, which said employment is to be in all respectssubstantially equivalent to that had by them with the said respond-ent at the time of their discharges on August 16 and 17, 1938, re-spectively, and make whole said Anthony J. Wagner, RaymondMacFee, and Andrew DeCoursey for any loss sustained by them as aresult of said discharges by the payment of $650.74 to Anthony J.Wagner, $567.04 to Andrew DeCoursey, and $413.26 to RaymondMacFee ;(c)Post and keep visible in a prominent place in each depart-ment in the office and in the department known as the draft room,for a period of 60 days a copy of the Notice marked Appendix "A"annexed hereto and made a part thereof;(d)Post and keep visible in a prominent place in the office andin the room known as the draft room for a period of 60 days afterreceipt thereof, a copy of this Order;169134-39-vol 12-33 500DECISIONS OF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director of the Second Region of com-pliance with the terms and provisions of this Order within ten daysfrom the date hereof.APPENDIX ATO THE EMPLOYEES OF G. KRUEGER BREWING COMPANY, NEWARK, N. J.Please take notice:(1)The G. Krueger Brewing Company will not in any way inter-fere with, restrain or coerce its employees in the exercise of theirrights to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively with representatives of their own choos-ing and to engage in concerted activity for the purpose of collectivebargaining or other mutual aid or protection.(2)The G. Krueger Brewing Company will not in any way dis-courage membership of its employees in the Stenographers, Typists,Bookkeepers and Assistants Union, Local No. 20955, affiliated withthe A. F. of L., or any other labor organization.(3)The G. Krueger Brewing Company will not discharge or willnot in any way discriminate against anybody for membership onthe Stenographers, Typists, Bookkeepers and Assistants Union, LocalNo. 20955, A. F. of L., or any labor organization.The Company wishes it to be distinctly understood that whetheror not its employees join this union or any union, is a matter of theirown concern and insofar as the Company is concerned, it will mostassuredly not in any way interfere, and if its employees desire tojoin and do join this union or any other union, they need have nofear that the Company will in any way take action which will inany way affect their employment.The Company, through its offi-cers or supervisory employees, will not question any of its employeeseither individually or collectively, as to their membership in thesaid Local No. 20955, or in any other labor organization, will notseek in any way to influence its employees against membership inthe Stenographers, Typists, Bookkeepers and Assistants Union, LocalNo. 20955, A. F. of L., and will not interrogate its employees in anyway as to their attendance at meetings of this union or any otherlabor organization, and will not question them as to how they willvote in an election in case one were held to determine whether or notthey wanted the Stenographers, Typists, Bookkeepers and AssistantsUnion, Local No. 20955, or any other union to represent them forthe purpose of collective bargaining with the Company.The Company has notified its supervisory employees that they arenot to engage in any of the activities which the Company has statedin the above paragraph it will not permit them to do.